Citation Nr: 0843549	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-35 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The RO's April 2007 rating decision granted service 
connection at a 10 percent disability rating for diabetes 
mellitus, type II, effective from November 2006.  The veteran 
subsequently appealed this decision seeking an increased 
initial disability rating.  In March 2008, the RO issued a 
rating decision that granted a 20 percent initial disability 
rating for the veteran's diabetes mellitus, type II, 
effective from November 2006.  The veteran continues to seek 
a higher initial disability rating in this matter.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
diabetes mellitus, type II, has required insulin and 
restricted diet, without any regulation of activities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim for entitlement to an initial evaluation 
in excess of 20 percent for his service-connected diabetes 
mellitus, type II, arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder all of the veteran's service medical records, as well 
as his identified VA and private medical treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  During the course of 
this appeal, the veteran was scheduled for a VA examination 
to determine the severity of his diabetes mellitus.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Thus, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Although the regulations do not give past medical 
reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Powell v. West, 13 Vet. 
App. 31, 34 (1999).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

In November 2006, the veteran filed his claim seeking 
entitlement to service connection for diabetes mellitus, type 
II.  In April 2007, the RO issued a rating decision granting 
service connection at a 10 percent disability rating for 
diabetes mellitus, type II, effective from November 16, 2006 
(his date of claim).  The veteran timely appealed this 
decision seeking a higher initial disability rating.  In 
March 2008, the RO issued a rating decision which granted an 
increased initial disability rating of 20 percent for 
diabetes mellitus, type II, effective November 16, 2006.  The 
veteran continues to seek a higher initial disability rating 
for this condition.  See AB v. Brown, 6 Vet. App. 35 (1993).

Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet, warrants a 20 percent disability rating.  
Diabetes mellitus is rated 40 percent when requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

A note to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a total 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  Id.

The Board has reviewed the evidence of record and finds that 
the current evaluation of 20 percent under Diagnostic Code 
7913 accurately reflects the extent of the veteran's 
disability, and that a higher rating is not warranted.  In 
order to be entitled to the next higher evaluation of 40 
percent under Diagnostic Code 7913, the evidence must show 
that the veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activity.  These criteria 
are conjunctive, meaning all three elements must be met.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that 
the use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
(noting that only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned).

A review of the veteran's treatment records show that his 
diabetes mellitus, type II, is being treated with insulin and 
a restricted diet.  However, the medical evidence of record 
does not show that the veteran has been instructed by a 
physician to regulate or restrict his physical activities due 
to problems controlling his blood sugar.  More 


specifically, the veteran's diabetes mellitus, type II, is 
not shown to require regulation of his activities, defined as 
avoidance of strenuous occupational and recreational 
activities.  

A private treatment report, dated in October 2003, noted that 
the veteran had been prescribed Glucophage and a restricted 
diet for controlling his diabetes mellitus, type II.  A VA 
examination for diabetes mellitus, performed in February 
2007, noted that his diabetes mellitus, type II, was being 
treated with Metformin, but that the veteran had went off 
this medication due to nausea and was attempting to treat his 
diabetes mellitus, type II, through diet alone.  A treatment 
report, dated in January 2007, noted that the veteran was 
prescribed Metformin.  

As no restrictions on the veteran's activities due to his 
diabetes mellitus, type II, have been shown, the criteria for 
a 40 percent disability rating are not met at any time since 
the initial grant of service connection herein.

No other complications of diabetes mellitus, type II, are 
shown.  A treatment report, dated in October 2003, noted that 
there were no signs of diabetic retinopathy or diabetic 
sensory neuropathy.  The report of his VA examination for 
diabetes mellitus, dated in February 2007, noted that there 
was no evidence of any neuropathy, nephropathy, ocular, 
urologic, cardiac, or vascular complications due to the 
veteran's diabetes mellitus.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record).  
An extra-schedular evaluations is for 


consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Id. at 115-116.  When those two elements 
are met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this regard, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
diabetes mellitus, type II, but the medical evidence reflects 
that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the veteran's disorder.  
Moreover, the evidence does not demonstrate other related 
factors.  The veteran has not required frequent 
hospitalization due to service-connected disorders.  
Moreover, marked interference with employment has not been 
shown.  In the absence of any additional factors, the RO's 
failure to consider or to refer this issue for consideration 
of an extraschedular rating was not prejudicial.

Based upon its review of the evidence of record, the Board 
finds there is no basis for a higher initial disability 
rating in this matter at any time during the period pertinent 
to this appeal.  See 38 U.S.C.A. § 5110 (West 2002); see also 
Fenderson, 12 Vet. App. at 126.  As the preponderance of the 
evidence is against the claim for a higher rating, the 
benefit of the doubt rule is not applicable, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER
 
An initial evaluation in excess of 20 percent for diabetes 
mellitus, type II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


